 


114 HR 2052 IH: Excessive Use of Force Prevention Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2052 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Jeffries (for himself, Ms. Bass, Ms. Clarke of New York, Mr. Carson of Indiana, Mr. Rangel, Mr. Meeks, Mr. Richmond, Mr. Danny K. Davis of Illinois, Ms. Norton, Mr. Clay, Mr. David Scott of Georgia, Ms. Wilson of Florida, Ms. Brown of Florida, Mr. Hastings, Ms. Fudge, Ms. Kelly of Illinois, Mr. Lewis, Ms. Sewell of Alabama, Ms. Lee, Mr. Serrano, and Mr. Payne) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 242 of title 18, United States Code, to forbid the use of chokeholds by persons subject to that provision’s prohibitions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Excessive Use of Force Prevention Act of 2015. 2.Chokeholds as civil rights violationsSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe which may prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty.   
 
